Citation Nr: 1612793	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to August 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, a November 2012 rating decision and notification letter denied entitlement to TDIU.  The Veteran's notice of disagreement (NOD) to that decision was received in December 2012.  A statement of the case (SOC) was issued in October 2014, and a substantive appeal was received in November 2014.

A March 2014 rating decision also denied entitlement to PTSD.  The Veteran's NOD to the March 2014 rating decision was received in April 2014.  An SOC was issued in October 2014, and a substantive appeal was received in November 2014.  Regarding this issue, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue to reflect a broad definition of the claim.  

In January 2016, a Central Office hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the Central Office hearing, the undersigned granted the Veteran's request to hold the case in abeyance 60 days for the submission of additional evidence.  38 C.F.R. § 20.709.  That period of time has lapsed and no additional evidence was received.  Hence, the claims will be considered based on the current record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is currently service-connected for bilateral hearing loss, rated 50 percent; and tinnitus, rated 10 percent.

2. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's current service-connected disabilities are bilateral hearing loss, rated 50 percent; and tinnitus, rated 10 percent.

For the purposes of 38 C.F.R. § 4.16(a), the Veteran's bilateral hearing loss and tinnitus are considered one disability, as they are disabilities resulting from common etiology or a single accident and disabilities affecting a single body system.  See 38 C.F.R. § 4.16(a)(2), (3).  As the schedular evaluations for these disabilities combine to 60 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable.  On review of the record, the Board finds that such is reasonably shown.  In particular, the record reflects that on August 2012 VA audiological evaluation, the Veteran had an average puretone threshold of 68 decibels in the right ear and 105 decibels in the left.  His speech discrimination score was 76 percent in the right ear and 0 percent in the left.  He reported that this level of hearing loss impacted his ordinary conditions of daily life, including his ability to work, in that he had problems hearing and understanding conversations in most listening situations.

In the Veteran's December 2012 NOD, it was also his contention that his bilateral hearing loss and tinnitus prevented him from being able to properly communicate with co-workers.  He noted that he last worked in February 1999, and that his "hearing problems were one of the reasons [he] could not work any longer."  He also stated there were "not many occupations that [he] would be able to do as [his] hearing [was] disabling to the point that [he was] not able to continue to work."  The Veteran explained he had a hard time hearing and understanding what people were saying, and had to resort to reading lips.  He also noted that the tinnitus was so loud that he could not hear or understand what people were saying to him.

In the Veteran's November 2014 VA Form 9, substantive appeal, he reiterated he was "unable to continue working due to not hearing properly."  He noted there had been instances when his co-workers tried to talk to him and he would not hear them.  This, he explained, was dangerous as he was not able to adequately hear instructions or requests.

At the January 2016 Central Office hearing, it was also the Veteran's testimony that he was unable to obtain or maintain gainful employment because he had a hard time understanding and communicating with others.  He pointed out that, even with his spouse, unless he was directly facing her, he could not hear her.  The Veteran testified further that his last employment was in February 1999, when he retired from Trans World Airline (TWA) where he had managed to work for 32 years only after his uncle, who was a union steward in the machinist union, helped him get a waiver for hearing issues.  The Veteran explained that when he retired, he was a crew chief for maintenance mechanics, which required him to assign various work responsibilities to the small staff of mechanics (10 or less) who worked under him.  Sometimes, he also had to assist his staff with their work if there was a problem.  

Since retiring from TWA, the Veteran testified that he had been unable to get another job because either he was too old or prospective employers did not like the fact that he could not hear well.  Therefore, from February 1999 to 2013, he had resorted to mowing lawns for extra spending money, earning maybe $60 to $70 a week.  As for his educational background, the Veteran testified he was a high school graduate who had also finished aeromechanics school, earning a license in both airframe and power plant.  He stated this was akin to earning an associate's degree.

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment.  Specifically, the evidence shows that the Veteran has a significant hearing loss disability, particularly in the left ear, which makes it difficult for him to understand and communicate with others.  The Veteran has provided extensive testimony as to how this impacts his ability to work with others in the workplace.  To the extent it is suggested he is capable of working in a capacity where interactions with others is not necessary, the Board notes the limitations of his educational and vocational background.  Notably, the Veteran did attempt to earn money by mowing lawns after he retired from TWA; however, his earnings indicate that it was marginal employment at best.  Therefore, the criteria for establishing entitlement to TDIU are met.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.
REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  It his contention that while serving aboard the USS Roy O. Hale, in either October 1960 or November 1960, he was involved in an incident where, during a gunnery exercise, one of the live fire rounds did not go off and he was ordered to retrieve and discard the round.  As he was doing so, one of the other guns shifted and fired, resulting in an explosion next to his head.  The Veteran stated the next thing he remembered after that incident was waking up in sick bay, where he was told he had been bleeding out of his ears and nose.  He also had ringing in the ears and could not hear, and eventually had to be treated at the Naval Hospital in Boston, Massachusetts.  See January 2014, VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; January 2016 Central Office hearing transcript.  Essentially, it is the Veteran's contention that the same incident in service that led to his award of service connection for a bilateral hearing loss disability is the same incident that now causes him to suffer from PTSD.  See January 2016 Central Office hearing transcript.

The Board has reviewed the Veteran's service treatment records and notes that, while they do reflect treatment for left ear hearing loss and ringing in the ears from November 1960 to February 1961, they do not show that he suffered an injury to the head/ears, as described by the Veteran in his January 2014 statement in support of a PTSD claim or at the January 2016 Central Office hearing.  In particular, his service treatment records show that when he first sought treatment for left ear hearing loss and tinnitus in November 1960, he reported that his symptoms first appeared after using a power grinder one week earlier.  Likewise, a February 1961 discharge note from the U.S. Naval Hospital in Chelsea, Massachusetts, shows the Veteran was admitted in January 1961 with a diagnosis of "deafness due to degeneration of acoustic nerve, left ear, cause unknown."  (Emphasis added).  The history provided at that time was:

The patient states that around 10 November [1960] he noticed while sleeping with his head on thepillow [sic] he was unable to hear out of his left ear. The only symptoms he has had referable to his ears or hearing was that following gunnery practice he would have ringing in both ears for a period of several hours.  Approximately 1 year ago he states he had bleeding from both ears while skin diving, but recovered from this with no apparent defects in his hearing.  There is no history of recent illness or exposure to toxic agents.

Given the foregoing evidence, it cannot be corroborated from the Veteran's service treatment records that the his left ear hearing loss resulted from a gunnery live fire exercise accident, as described by the Veteran.  The Board recognizes, however, that it is the Veteran's continued position that such an incident occurred.  At the January 2016 Central Office hearing, it was suggested that any available deck logs for the USS Roy O. Hale, for the period from October 1960 to November 1960, might result in the corroboration of the Veteran's claimed in-service stressor event.  Accordingly, the Board will remand the claim with instructions for the AOJ to develop for these records.  

Also at the January 2016 Central Office hearing, it was the Veteran's testimony that he has suffered from psychiatric symptoms ever since service.  He noted that he has a private physician, Dr. J.W.H., whom he has been seeing for the past 40 years, and who has been prescribing Paxil for "quite a long time."  As records of such treatment may contain information pertinent to the Veteran's claim, they should be secured, if available.  

Similarly, the Veteran also testified that in January 2014, he went to the Leavenworth, Kansas VA Medical Center (VAMC) where he was given a diagnosis of PTSD by a psychologist, Dr. B.  The Veteran stated Dr. B. "also sent [him] to another doctor" for more tests and then "never had any communication with him after that."  The only VA treatment records in the claims file are from January 2013; they show that in that month, the Veteran met with Dr. B. after he requested an evaluation for symptoms of PTSD.  Dr. B. determined that a PTSD diagnosis was "suggested," and indicated that the Veteran had "agreed to a consult for neuropsychological testing."  There are no other VA treatment records in the claims file, to include a copy of the report from the neuropsychological testing.  Accordingly, on remand, any available VA treatment records from January 2013 should be secured, if available.

Finally, in light of the Veteran's contention that he has suffered from psychiatric symptoms continuously since service, the claim will also be remanded for a VA examination and medical opinion to determine whether he has an acquired psychiatric disorder, to include PTSD, that is etiologically related to his service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact the Veteran and ask that he identify the provider(s) of any treatment or evaluation he has received for his acquired psychiatric disorder, to include PTSD, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from Dr. J.W.H (Landmark Medical Center in Kansas City, Missouri).

2. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from the Leavenworth, Kansas VAMC (dated from January 2013 to the present) and from the Kansas City, Missouri VAMC.

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and his representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)

4. 	Request from the Naval Historical Center of the Department of Navy and the Joint Services Records Research Center (JSRRC), as well as any other appropriate facility(ies), verification of the Veteran's reported injury where a gun misfired near his head during a gunnery exercise aboard the USS Roy O. Hale in either October 1960 or November 1960.  

Such research should include review of the complete deck logs for the USS Roy O. Hale during this period.  

Any additional action necessary for independent verification of the Veteran's alleged in-service injury, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.  

5. 	After the foregoing records development has been completed, arrange for the Veteran to be afforded an examination by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?
(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.

The examiner should also discuss specifically the January 2013 VA treatment record in which it was suggested the Veteran had a diagnosis of PTSD, and whether he or she disagrees with that past assessment.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


